                            4:20-cv-01527 KAW

                XXXXXXXX




                                     S DISTRICT
                                  ATE           C
                                 T                      O
                            S




                                                         U
                           ED




                                                          RT
                                                  ERED
                       UNIT




                                           O ORD
                                IT IS S
                                                                R NIA


                                                   estmore
                       NO




                                            andis W
                                 Judge K
                                                               FO




March 6, 2020
                        RT




                                                             LI




                                ER
                            H




                                                           A




                                     N                     C
                                                       F
                                         D IS T IC T O
                                               R
